Response to Arguments
Arguments filed 26 January 2021 have been fully considered, but are moot in view of a new rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018.0074651).
Regarding claim 1, Kim disclose:
A method of detecting liquid on a capacitive touchpad, wherein the capacitive touchpad comprises multiple first sensing electrodes and multiple second sensing electrodes to form multiple sensing points located respectively at crossings of the first electrodes and the second electrodes, and the method comprises steps of: (a) obtaining first sensing information by performing a self-capacitance measurement to the first sensing electrodes, wherein the first sensing information comprises a first 
Regarding claim 19, claim 19 is rejected under the same rationale as claim 1, where the x and y directions are the 26 and 28 electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Li (US 10/705.658).
Regarding claim 2, the rejection of claim 1 is incorporated herein. While Kim discloses self-capacitive sensing, it is not explicit as to, but Li disclose:
the self-capacitance measurement in the step (a) comprises simultaneously driving the first sensing electrodes (see claim 6, simultaneous self-capacitive scans). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Li to that of Kim to quickly perform the self-capacitive scans in a simultaneous matter, as is a well-known alternative to sequential scans of the touch device. 
Regarding claim 10, claim 10 is rejected under the same rationale as claim 1, while Kim at [0021, 0035] describe a memory and processor to execute device detection, it is not explicit as to, but Li disclose:
storage medium storing a firmware program; and a processor coupled to the storage medium and executing the firmware program to execute device functionality (see col. 4, ln. 33  - col. 5, ln. 37; storage medium and firmware to carry out touch detection functionality of a device). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Li to that of Kim to provide instructions for carrying out the device functions stored in memory within the device. 
Regarding claims 11 and 20, claims 11 and 20 are rejected under the same rationale as claim 2. 

Claims 3-9, 12-18 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621